Citation Nr: 1523361	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease, to include as secondary to obesity.

3.  Entitlement to service connection for obesity, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

5.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to January 1961 and from April 1961 to March 1976.

With regard to the obesity service connection issue, this matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  Initially, this matter was before the Board on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for obesity.  In September 2014, the Board denied service connection for obesity.  The Veteran appealed that decision to the Court.  Pursuant to an April 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision (not disturbing the Board's remand of the other issues on appeal in September 2014) and remanded the matter for compliance with the terms of the Joint Motion.

While the obesity service connection issue has returned to the Board from an appeal to the Court, the diabetes mellitus and CAD service connection issues have not been addressed by the Court and have returned to the Board from remand to the RO.  All three issues originally arose on appeal from the January 2010 rating decision of the RO in St. Petersburg, Florida.  The Board notes that the January 2010 rating decision adjudicated the claims of service connection for diabetes and CAD.  However, these claims were previously denied by an August 2004 rating decision.  Although the RO appears to have reopened these claims (and denied them on de novo review), the question of whether new and material evidence has been received to reopen such claims must be addressed by the Board regardless of the RO's finding.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Those issues are characterized accordingly.

The Board notes that the return of the obesity issue from the Court has occurred approximately simultaneously with the RO's completion of the Board's remand directives for the diabetes and CAD issues, including the obtaining of an April 2015 VA addendum medical opinion and issuance of an April 2015 supplemental statement of the case (SSOC).  However, the diabetes and CAD issues have not been before the Court and have not been administratively re-certified to the Board.  38 C.F.R. § 19.35 specifically provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.  As it appears that the RO's actions in response to the directives of the September 2014 Board remand have been completed, including issuance of an SSOC, the Board finds that it is appropriate to take jurisdiction over the diabetes and CAD issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for obesity, entitlement to service connection for diabetes mellitus (on de novo review), and entitlement to service connection for CAD (on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus (finding no nexus to service) and CAD (finding no nexus to service) in an August 2004 rating decision.  The Veteran did not timely appeal nor submit new and material evidence within a year of the rating decision.

2.  Certain evidence received since the August 2004 rating decision relates to unestablished facts necessary to substantiate each claim of service connection for diabetes mellitus (suggesting possible nexus to service / service-connected disability) and CAD (suggesting possible nexus to service / service-connected disability).


CONCLUSION OF LAW

New and material evidence has been received on the matters, and the Veteran's claims for service connection for diabetes mellitus and for CAD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA applies to the issues on appeal at this time.  However, the petitions to reopen the diabetes and CAD service connection claims are the only issues addressed with a final decision at this time.  Inasmuch as those petitions are being granted (the claims are being reopened), there is no reason to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.


Petitions to Reopen 
Claims of Entitlement to Service Connection for Diabetes Mellitus and CAD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran seeks to establish entitlement to service connection for diabetes mellitus and for CAD, claims that are both subject to a prior final denial.  The Veteran seeks to reopen the claims through the submission of new and material evidence.

An August 2004 RO rating decision denied the Veteran's claims of service connection for diabetes mellitus and for CAD.  The August 2004 RO rating decision found, in essence, that the evidence did not show any causal / etiological link between the Veteran's diabetes mellitus and his military service, nor between his CAD and his military service.  The Veteran was notified of the decision and of his appellate rights, and did not appeal it.  The Veteran did not submit any new and material evidence regarding these determinations of the August 2004 RO rating decision within a year of the issuance of that decision.  The August 2004 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In December 2008, the Veteran submitted written correspondence re-asserting his claims of entitlement to service connection for diabetes mellitus and for CAD.  In January 2010, the RO issued a rating decision denying service connection for diabetes mellitus and for CAD.  The Board observes that the RO has not made any explicit statement (in either the January 2010 rating decision or the April 2012 statement of the case (SOC)) clearly indicating that the previously denied diabetes and CAD claims have been considered reopened.  It appears that the matter of considering whether the claims are reopened may have been overlooked by the AOJ's analysis, including in the April 2015 SSOC (following the Board's September 2014 remand establishing that the diabetes and CAD claims are subject to a prior final denial).  At any rate, regardless of whether the RO found new and material evidence to reopen the claims, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The August 2004 RO rating decision denying service connection for diabetes mellitus and for CAD is the most recent prior final decision for either issue.  That decision denied the Veteran's claims of entitlement to service connection for diabetes mellitus and CAD on the basis of finding, in essence, that the Veteran was shown to have the claimed disabilities but the disabilities were not shown to have manifested in or to be otherwise related to his service.

The evidence of record in August 2004 featured the Veteran's service treatment records (STRs), additional post-service medical evidence, and his lay statements.  The post-service private medical evidence included a diagnosis of diabetes mellitus and CAD.  The STRs documented no suggestion of in-service manifestation of diabetes mellitus or CAD.

Evidence received since the August 2004 rating decision, with regard to diabetes mellitus and CAD, most significantly features a November 2009 VA examination report addressing the etiology of the Veteran's diabetes and CAD and prepared in connection with the development of evidence in this appeal for service connection.  The November 2009 VA examination report includes pertinent medical opinions.  The VA examiner notes that the Veteran has established service connection for a number of orthopedic disabilities (arthritis of the lumbar and dorsal spine, left knee osteoarthritis, right knee osteoarthritis, left shoulder strain / myositis, and bilateral pes planus), and significantly concludes: "it is as likley [sic] as not that the veteran's DM [diabetes mellitus] is due to or a result of above listed orthopedic issues."  The November 2009 VA examiner further concludes: "as noted above RE DM [diabetes mellitus], it is as likely as not that the veteran's CAD is due to or a result of SC [service connected] disabilities which have lead [sic] to overweight/obesity."

As the August 2004 rating decision that denied service connection for diabetes mellitus and for CAD was based essentially on finding that these disabilities were not causally / etiologically related to the Veteran's service, for evidence to be found new and material it must be evidence not of record in August 2004 that addresses such a finding (such as by indicating that the disabilities are consequences of a causal chain arising from his military service).

The medical opinions concerning the etiology of the Veteran's diabetes mellitus and CAD in the November 2009 VA examination report are new, in that the opinions were not of record prior to the August 2004 RO rating decision.  The Board finds that it also appears that these medical opinions are material evidence to the extent that they present competent medical evidence that tends to link the Veteran's diabetes mellitus and his CAD to a causal chain that arises from the Veteran's military service.

The Board recognizes that the manner of the causal / etiological link to service for diabetes mellitus and CAD articulated in the November 2009 VA examination report involves one link in the chain raising questions requiring further consideration in a full analysis of entitlement to service connection.  Essentially, the November 2009 VA examiner found that the Veteran's various orthopedic disabilities already established as being causally linked to his military service "can substantially limit activity, contributing to the development of obesity," that such obesity is causally linked to his diabetes mellitus, and that the diabetes mellitus is causally linked to the CAD.  The Board notes, as discussed in the remand section of this decision, that there is some question as to whether obesity is a disability for which service connection may be established.  However, regardless of whether service connection may be formally established for obesity as a compensable disability unto itself, the Board does not find that the reference to obesity in the explanation of the rationale of the etiology opinion renders the etiology opinion to be void.  Even if obesity were assumed to be merely a symptom manifestation or complication of an underlying disability, the November 2009 VA examiner's opinion stating that diabetes mellitus and CAD are causally linked to service-connected orthopedic disabilities is not necessarily nullified by the mere fact that the explanation of this causal link discusses the role of the Veteran's obesity.  Symptoms, clinical findings, and other medical factors for which service connected compensation may not be established may nevertheless appear in an expert's explanation of a complex medical nexus without necessarily undermining the validity of the nexus opinion for VA compensation purposes.  Indeed, references to medical factors that may not be service-connectable disabilities unto themselves are to be expected in a thorough explanation of complex medical questions.

The Board notes that other evidence of record, including a follow-up April 2015 VA medical opinion from the same VA medical provider that authored the November 2009 VA examination report, presents information that shall further inform a complete analysis of whether service connection may be warranted for diabetes mellitus and/or CAD.  For the purposes of this analysis, the Board is not here engaged in analyzing whether the Veteran's diabetes mellitus and CAD are shown by the complete evidentiary record to be attributable to military service or service-connected disability.  The Board merely finds that the November 2009 VA examination report's conclusions tend to relate the Veteran's diabetes mellitus and CAD to service-connected disabilities.  Therefore, the evidence relates to the unestablished fact for each claim (concerning the element of a causal link / nexus to service or service-connected disability) and raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

The Board finds that the November 2009 VA examination report presents new evidence.  This additional evidence tends to relate the Veteran's diabetes mellitus and CAD to established service-connected disabilities, and therefore specifically addresses an unestablished fact necessary to substantiate each claim and raises a reasonable possibility of substantiating the claims.  Thus, the additional evidence received is both new and material, and the claims of service connection for diabetes mellitus and CAD may be reopened.

[The Board additionally observes that the Veteran's contentions pertaining to the diabetes and CAD claims include a contention that his diabetes is causally linked to his service connected depression, in that the depression is contended to have contributed to limiting his physical activity and consequently raising his risk factors for causing or aggravating his diabetes.  Notably, service connection for depression was only established for the Veteran after the time of the August 2004 prior denial of the diabetes and CAD claims.  The claims for service connection for diabetes and CAD are raised on a theory that they are secondary to the set of already service-connected disabilities limiting the Veteran's activity capacity.  Accordingly, evidence submitted after the prior final denial that expanded the list of established service-connected disabilities limiting the Veteran's activity capacity could be considered further new and material evidence supporting a grant of the petition to reopen the diabetes and CAD service connection claims.]



ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for CAD is reopened.


REMAND

The April 2015 Joint Motion noted that the Board's now-vacated September 2014 denial of service connection for obesity held: "Obesity is a symptom manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations."  The Joint Motion explained that the Board "erred when it provided no support for that statement, other than to note that 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) does not contemplate a separate rating for obesity."  The Joint Motion explains that the fact "that a symptom is not specifically listed in VA's Schedule for Rating Disabilities does not preclude its consideration as a disability for compensation purposes."  The Joint Motion cited 38 C.F.R. § 4.20 ("When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.")  The Joint Motion found that "the evidence indicates that Appellant's obesity could be related to the mobility impairment caused by his service-connected musculoskeletal conditions."  Accordingly, the Joint Motion remanded the matter to the Board "in order for the Board to provide an adequate discussion as to whether Appellant's obesity could be [] considered a disability, secondary to his service-connected orthopedic conditions and depression, for VA compensation purposes."

As discussed above, this appeal now involves two newly reopened service connection claims closely related to the obesity service connection claim: the claims of entitlement to service connection for diabetes mellitus and for CAD.  The three issues are closely related as the Veteran's theory of entitlement contends that each (obesity, diabetes, and CAD) are part of a single causal chain of disabilities that can be traced back to his military service.  Specifically, the Veteran contends that his service-connected orthopedic disabilities (and also his service-connected depression) have limited his activity level / mobility, causing obesity, in turn contributing to causing diabetes mellitus, in turn contributing to causing CAD.  As the diabetes and CAD issues are now reopened for full consideration on the merits in this appeal, the Board may consider the set of issues together.

As the Veteran's obesity is central to all of his contentions regarding etiologies and medical causation for each issue in this appeal, and as the Veteran's diabetes is central to his contentions regarding CAD, full and clear consideration of the critical questions at issue appears to be most reasonably pursued by keeping the obesity, diabetes, and CAD issues together.  The Board at this point defers making any final pronouncement regarding whether obesity, by itself, may be service-connected as a distinct disability entity.  As discussed above, the Veteran's obesity is not presented in this appeal merely by itself, it is presented as part of the contended medical causal chain leading to the clear disability entities of diabetes and CAD.  The diabetes and CAD service connection claims are newly reopened, and development of the evidence on the complex medical questions at the core of informed appellate review of these issues unavoidably features development of the evidence concerning the Veteran's obesity.

Significantly, the Board remanded the diabetes and CAD issues in September 2014 for additional development.  At that time, the Board discussed that the November 2009 VA examiner noted that the Veteran's service-connected orthopedic and chronic pain issues could substantially limit activity, contributing to the development of obesity, and therefore making it as likely as not that the Veteran's diabetes is due to or the result of his service-connected orthopedic issues.  The Board found that this opinion was unclear as to whether the examiner was directly relating the Veteran's diabetes to his orthopedic issues, or whether he was relating diabetes to a consequence of obesity (for which service-connection has not been established).  The Board remanded the issues with instructions to obtain a clarifying medical opinion.

As a result of the Board's September 2014 remand, the November 2009 VA examiner prepared a new supplemental opinion in April 2015 (available for review in Virtual VA).  In the April 2015 addendum, the VA examiner responded to the request to clarify whether the diabetes mellitus is linked to the service-connected disabilities by stating: "I cannot resolve this issue without resort to mere speculation."  The VA examiner's explanation of rationale requested that the reader "refer to the original opinion" from November 2009, and explained that it is clear that the risk for diabetes rises with increasing body weight and that "it is without question that his diabetes is as likely as not due to obesity."  The April 2015 addendum opinion furthermore states that "it would be speculative to opine on the immediate cause of his obesity," but that "inactivity/sedentary lifestyle can contribute...."  The VA examiner stated that "it cannot be determined without resort to mere speculation that any of the above listed conditions, namely depression [and the service-connected orthopedic disabilities] are the direct source of his obesity and hence diabetes."

The Board finds the April 2015 VA medical opinion to be inadequate in that it only addresses the causation aspect of the etiological question associated with diabetes mellitus.  It does not address the aggravation aspect; that is, it does not indicate whether the Veteran's obesity has been permanently worsened beyond its natural progression by the service-connected disabilities limiting the Veteran's mobility and activity level.  Particular attention must be paid to this point in this case as the VA examiner has already specifically indicated (including in the April 2015 opinion) that "[t]here is clear evidence that diabetes rises with increasing body weight."  If greater degrees of obesity may be linked to a greater risk or severity of diabetes, then it is particularly important for the evidence to clearly indicate whether the Veteran's service-connected disabilities have at least as likely as not caused an exacerbation of his obesity / weight gain, as such a finding could support his claim for service connection for diabetes (and for CAD secondary to diabetes) regardless of whether service connection for obesity may be separately established.

The Court has held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  It does not appear that the April 2015 VA examiner's statement that the Veteran's service connected disabilities may not, without resort to speculation, be considered "the direct source of his obesity and hence diabetes" (emphasis added) encompasses consideration of aggravation.  It clearly does not contemplate aggravation any more clearly than the Court's disapproved example.

Additionally, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  Id.  In that case, the Court held that an examiner must explain the basis for a conclusion that an etiology opinion would be speculative.  The Court had held that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389-90.  The new VA addendum medical opinion directed by the Board's remand at this time shall have the opportunity to provide further explanation concerning the information needed to provide a non-speculative opinion and/or explain why such an opinion would not be possible.

The Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claims that his obesity, diabetes mellitus, and CAD have been caused or aggravated by his service-connected depression and various orthopedic disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the November 2009 diabetes mellitus examination and authored the April 2015 addendum opinion (or, if that examiner is unavailable or unable to provide the requested opinion, from an appropriate clinician), as to the directives set forth below.  The Veteran's entire record must be reviewed by the examiner in conjunction with preparation of this opinion.  After reviewing the record, the examiner should respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's obesity has been caused by his service-connected depression and/or his service-connected orthopedic disabilities limiting his mobility and activity level.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's obesity has been aggravated (i.e. worsened in degree of severity) by his service-connected depression and/or his service-connected orthopedic disabilities limiting his mobility and activity level.

(c) Is it at least as likely as not (a 50% or better probability) that the Veteran's diabetes mellitus has been caused by his service-connected depression and/or his service-connected orthopedic disabilities limiting his mobility and activity level.

(d) Is it at least as likely as not (a 50% or better probability) that the Veteran's diabetes mellitus has been aggravated (i.e. worsened in degree of severity) by his service-connected depression and/or his service-connected orthopedic disabilities limiting his mobility and activity level.

(e) Is the Veteran's coronary artery disease (1) a complication of his diabetes, or (2) a complication of his obesity, or (3) is it at least as likely as not (a 50 percent or greater probability) that his coronary artery disease is etiologically related to his service, to include his service-connected disabilities?

Please be sure to separately and specifically address the questions of causation and aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

2.  The AOJ should ensure that the requested development is completed and then re-adjudicate the Veteran's claims.  If any of the Veteran's claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


